Citation Nr: 0919059	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-01 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with COPD.

2.  The Veteran was exposed to asbestos while in service.

3.  There is no competent medical evidence associating the 
Veteran's current COPD with his active service, including 
exposure to asbestos.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in October 2004 that fully 
addressed all notice elements described above, and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated from December 1962 to January 1963, March 
1981, and November 1986.  The Veteran submitted private 
treatment records from Dr. H dated in December 1981; Dr. PD 
and Dr. RH dated in December 1981 to February 1983; Dr. AI 
dated in October 2002 to July 2004; and Dr. JD dated in 
April 2005.  The Veteran was afforded a VA medical 
examination in February 2005.  Significantly, neither the 
Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), which provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as § 
7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).

With asbestos related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, whether there is a relationship between 
asbestos exposure and the claimed disease.  M21-1MR, Part VI, 
Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure that 
proper development of the evidence is accomplished to 
determine whether or not there is pre-service and/or post-
service asbestos exposure.  Id.  The most common disease 
caused by exposure to asbestos is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, and 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1MR, Part VI, 
Subpart ii, Chapter 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  M21-1, Part VI, Subpart 
ii, Chapter 2, §C(9)(f).  The relevant factors discussed in 
the manual must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos-related claim.  
See VAOPGCPREC 4-2000.

VA must ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  Dyment v. West, 
13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 
(1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33,422 (2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Although the Board has reviewed in detail the two volumes of 
lay and medical evidence, the Board will focus on the 
evidence that addresses whether the condition is related to 
service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 
(Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

The Veteran seeks entitlement to service connection for COPD.  
He contends that his COPD is due to exposure to asbestos 
during his active service.  The Veteran's service personnel 
records reveal he served for the U.S. Navy during World War 
II aboard various ships.  Because of the nature of the 
insulation aboard these ships, the Board finds that the 
Veteran was exposed to asbestos while in service.

Review of the case file reveals that after the Veteran 
separated from service, he worked in a coal mine for three to 
five years then worked for a railroad.  There is no record 
that the Veteran was exposed to asbestos after service.

The Veteran's service treatment records indicate that he was 
treated for coughing up blood in 1944.  The Veteran reported 
that he had coughed up blood once or twice a week for most of 
the year.  The Veteran was noted to have diminished breath 
sounds in the front apex, rasping expiratory sounds in the 
right lower lobe, and high pitched tubular breath in the 
lower left apex.  A chest x-ray revealed that the lungs were 
essentially normal except for increased marking in the lower 
lobes.  There was no evidence of infiltration or cavitation.  
The service treatment records do not contain any diagnosis of 
a particular condition as a result of this treatment.  The 
Veteran did not have any other complaints or treatment for 
breathing disorders while in service.  Additionally, the 
Veteran's separation examination in May 1946 does not 
indicate any diagnosis of a breathing disorder or diagnosis 
of other problems in the lungs.

The Veteran was first noted to have lung problems in December 
1980 at a VA Compensation and Pension (C & P) examination.  
The Veteran related that he had difficulty breathing on 
exertion and when laying down and feels "smothered" at 
night.  The post-service medical records reveal that the 
Veteran was first diagnosed with COPD in 1981.  This 
diagnosis was confirmed numerous times during the Veteran's 
primary care doctor visits.  In September 1980 the Veteran's 
private doctor wrote a letter to VA contending that the 
Veteran was completely and totally disabled.  However this 
letter did not indicate that the Veteran's disability was due 
to COPD or other breathing disorders.  

A May 2003 chest x-ray revealed that the Veteran had healed 
calcific granulomatous pulmonary disease with no acute 
abnormality.  The x-ray did not reveal any active infiltrate 
or pleural effusion.  Subsequent chest x-rays revealed almost 
identical results.

The Veteran was afforded a VA C & P examination in February 
2005.  The examiner reviewed the claims file.  The Veteran 
told the examiner he was diagnosed with chest problems in the 
Navy.  The examiner noted that the Veteran had a "relatively 
light" history of morning hemoptysis.  The examiner reported 
that the Veteran was likely exposed to asbestos and had a 
significant smoking history of nearly fifty years.  

The Veteran's symptoms upon examination included a dry cough 
and dyspnea.  There was no sign of asthma or hemoptysis.  The 
Veteran reported being hospitalized twice in 2005 for 
breathing issues.  The examiner stated that the Veteran had 
occasional respiratory wheezes and decreased breath sounds 
throughout his lung fields.  The examiner reviewed a chest x-
ray from April 2003 and noted that the Veteran had mild 
thickening along the scar of the lateral chest and chronic 
obstructive pulmonary disease and post inflammatory scarring.  

The examiner, after conducting a chest x-ray, found the heart 
to be "borderline" in size.  Arteriosclerotic calcification 
was seen in the aorta.  The examiner saw signs of bilateral 
pulmonary emphysema but did not note any acute infiltrates or 
evidence of calcified pleural plaque.  The examiner noted 
pleural thickening at the base of both lungs and a large 
calcified granuloma was seen at the right base.  The examiner 
diagnosed the Veteran with COPD.  The examiner did not find 
any confirmation of asbestosis.  The examiner rendered the 
opinion that COPD was less likely than not related to the 
Veteran's military service.

The Veteran's post-service records reveal no indication of 
any diagnosis of asbestosis or any evidence of asbestos 
exposure related diseases.

In light of the evidence, the Board finds that entitlement to 
service connection for COPD is not warranted.  The Board 
finds that the Veteran was exposed to asbestos during his 
active service; however, there is no indication that the 
Veteran's current COPD is related to that exposure.

While the Veteran has numerous confirmed diagnosis of COPD, 
he has not been diagnosed with asbestosis or any other 
asbestos related disease.  The Veteran's private doctors and 
the VA examiner are in agreement as to the diagnosis and 
severity of his breathing problems, but none of the doctors 
or examiners has associated these problems, including COPD, 
with any exposure to asbestos.  The VA examiner noted that 
the Veteran was exposed to asbestos, but did not see any 
asbestosis, fibrosis, or other indication of damage from that 
exposure.  The examiner noted the Veteran's life long smoking 
habit as the likely cause of the Veteran's his COPD.  The 
examiner found it less likely than not that the Veteran's 
COPD was related to his active service, including exposure to 
asbestos.

The Veteran does not indicate any treatment or complaints of 
COPD or other breathing condition until 1980, thirty four 
years after leaving active service in 1946.  Further, he has 
been regularly treated for numerous conditions since his 
active service and was not noted to have any breathing 
complaints in these treatment records prior to 1980.  The 
U.S. Court of Appeals for the Federal Circuit has determined 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In this case, the medical 
evidence does not show the presence of COPD until 34 years 
after separation from service.  This is significant evidence 
against the claim.  

The Board acknowledges that the effects of asbestos exposure 
can take years to manifest; however, there is no indication 
that the Veteran's current symptoms resulted from his 
exposure to asbestos in service.  In this case, the medical 
evidence does not show that the Veteran's current COPD is 
related to his active service asbestos exposure.  As such, 
entitlement to service connection for COPD, claimed as due to 
asbestos exposure, is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for COPD, claimed as due to asbestos exposure, the doctrine 
does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for COPD, claimed as due to 
asbestos exposure, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


